DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 09/22/2022.  As directed by the amendment: claims 11, 13, 19, 20, 27, 28, 34, 37 and 38 have been amended, claim 21 has been cancelled, no new claims have been added, and claims 1 and 7 remain withdrawn from consideration as being drawn to a nonelected invention. Thus, claims 11, 13, 19, 20, 22, 23, 25-28, 30-34, 37 and 38 are presently examined in  the current Office Action.

Claim Objections
Claim 28 is objected to because of the following informalities: lines 4-5 of claim 28 state “the polymeric body having an outer polymeric surface”, however this parameter has already been set forth on line 2 of the claim; thus, it is suggested the above mentioned parameter be deleted from lines 4-5 to avoid repetition and/or confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 19, 20, 22, 23, 25-28, 30-34, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 19 and 28, which set forth the parameter(s) of the body section/polymeric body having an inwardly oriented/inner surface wherein “the inwardly oriented surface is smooth and devoid of cellular material (claim 19), and “a smooth inner surface devoid of cellular material” (claim 28); however, these parameters were never mentioned/set forth in the originally filed disclosure. Specifically, the originally field disclosure never mentions or suggests that the inner surface, of the body portion/segment, is smooth and/or devoid of cellular material.  Applicant states, in the remarks dated 09/22/2022, that support for the above mentioned parameter(s) can be found in “the drawing figures” (regarding the smooth surface) and in the specification “variously at Paragraphs 0116-0125” (regarding being devoid of cellular material).  However, it is not clear which figure(s) actually show the inner surface of the body portion having a smooth surface; in fact, one of the figures seem to clearly illustrate this.  Furthermore, the only time the term “smooth surface” appears in the entire specification is in the last few lines of paragraph [0137], stating “illustrated in Fig. 7A demonstrated the isotropic fiber arrangement aspects of the electrospun synthetic surface. The smooth surface and isotropic nature of the fibers insures strength…” (emphasis added); however, in this scenario it is stating that the electrospun fibers are smooth, not the inner surface of the body portion.  Moreover, paragraphs [0116] –[0125] discuss the implantation of the scaffold device and that the cellular sheath can span at least a portion of the outwardly positioned electrospun fibers, however it does not mention or suggest that the inner surface is devoid of cellular material, and/or the inner surface being smooth, as well as being devoid of cellular material. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, 19, 20, 22, 23, 25-28, 30-34, 37 and 38  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, which sets forth the parameter of the body section having an inwardly oriented surface, “wherein the inwardly oriented surface is smooth”; however, this parameter is found to be confusing since it is not clear what exactly is meant by the inner surface is smooth. Does this mean the inwardly oriented surface is different from/does not comprise the electrospun fibers of the outwardly oriented surface, and that is why/how it is a smooth surface; or does it mean the fibers on the inwardly oriented surface are smooth or does it mean something completely different.  Thus, one having ordinary skill in the art would not reasonable by apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 20, which depends from claim 19 (which sets forth that the body section comprises an outwardly oriented surface, which has at least one region composed of spun polymeric fibers, and an inwardly oriented surface), wherein claim 20 further sets forth the parameter of the body section comprising an outer layer, which is formed from the spun polymeric fibers, an inner layer, composed of a polymeric mesh or braided support material, the outer layer in overlying contact with the inner layer, and at least one layer located interior to the inner layer; however this parameter is found to be confusing. It is not clear how, exactly, all the layers are aligned/oriented and/or if certain layers and surface are the same thing or different; specifically, is the inwardly oriented surface is the same as/part of the outer layer, the inner layer, the at least one layer located interior to the inner layer, or is a surface to another completely different layer: and if it’s another completely different layer, how exactly is this layer placed aligned in reference to the rest. Thus, one having ordinary skill in the art would not reasonable by apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 25, which recites the limitations “the electrospun fibers”, on line 2, and “the outer surface”, on line 2 and line 3; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome this rejection, and ensure claim terminology is kept consistent, it is suggested the word “electrospun” be deleted and replaced with the words “spun polymeric”, on line 2, and the word “outer” be deleted and replaced with the words “outwardly oriented”, on line 2 and line 3.
Regarding claim 27, which depends from indepennt claim 19 (i.e. all the limitations set forth in claim 19 are also part of the claim in addition to the separate limitation set forth in claim 27) recites a broad recitation of the spun fibers “having an average diameter less than 20 microns”, the claim also recites, by way of independent claim 19, that the spun fibers have “an average fiber diameter between 3-10 microns” which is a narrower statement of the above motioned range/limitation.  It is to be noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Thus, in the instant case, one having ordinary skill in the art would not reasonable by apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 28, which sets forth the parameter of the polymeric body having “a smooth inner surface”; however, this parameter is found to be confusing since it is not clear what exactly is meant by the inner surface being smooth. Does this mean the inner surface is different from/does not comprise the electrospun fibers of the outer surface, and that is why/how it is a smooth surface; or does it mean the fibers on the inner surface are smooth or does it mean something completely different. Thus, one having ordinary skill in the art would not reasonable by apprised of the scope of the invention, thereby rendering the claim indefinite.
Regarding claim 34, which recites the limitation “the electrospun material”, on line 2; there is insufficient antecedent basis for this limitation in the claim; and furthermore, the limitation seems to be redundant, making the claim confusing. In order to overcome this rejection, and simplify/clarify the claim, it is suggested the words “of the electrospun material” be deleted. 
Regarding claim 37, which recites the limitation “the tubular body”, on line 1 and line 3; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, and ensure claim terminology is kept consistent, it is suggested the word “tubular” be deleted and the word “section” be added after the word “body”.
Regarding claim 38, the preamble does not match with the preamble of claim 28, from which claim 38 depends; specifically, the preamble of claim 38 is “The removable synthetic scaffold device of claim 28” (emphasis added), while the preamble of claim 28 is “A removable scaffold device”; thus, it is suggested the word “synthetic” be deleted from the preamble of claim 38 in order to match the preamble of independent claim 28.  Furthermore, claim 38 recites the limitations of “the tubular body”, on lines 1-2, 3 and 3-4, and “the removable synthetic scaffold device, on line 4; there is insufficient antecedent basis for these limitations in the claim. In order to overcome this issue, and ensure claim terminology is kept consistent, it is suggested the word “tubular” be deleted and replaced with the word “polymeric” on lines 2, 3 and 4, and the word “synthetic” be deleted on line 4.  Moreover, line 2 sets forth the parameter of the length extending from “a first end to a second end”, however , this parameter is found to be confusing since it is not clear if “a first end” and “a second end” are the same as the first and second end set forth on line 3 of claim 28, from which claim 38 depends, or these are first and second ends different, distinct ends. In order to overcome this issue, and ensure claim terminology is kept consistent, it is suggested the word “a”, before the words first and second” be deleted and replaced with the word “the”.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 28, 30-34 and 38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahn et al. (US PG Pub. 2015/0112419), hereinafter Ahn.
Regarding claims 28 and 30-32, Ahn discloses a synthetic scaffold comprising a body section having a first end and a second end opposed to the first end, the body section further having at least one portion configured as a tubular member, illustrated in Figure 1A ([0031]), the polymeric body having an outer/exterior surface and an inner/interior surface, the outer/exterior polymeric surface having at least one region composed of electrospun polymeric fibers (Abstract, Lines 1-4 & [0011], Lines 1-4), the electrospun polymeric fibers having an average fiber diameter between 3-10 microns ([0070], Last 2 Lines; [0115], Lines 6-7 & [0126], Lines 2-3), at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of less than 50 microns ([0071], Lines 1-10); and a acellularized sheath layer having an outer edge configured for proximal contact with at least one body region internal to a patient, the acellularized sheath layer composed of cellular material derived from seeded cells, the cellular material including mesenchymal cells and stem cells present in a defined layer, and further includes materials produced by cellular material, the defined layer being between 10 and 100 cells thick, wherein the acellularized sheath layer is in overlying relationship with the outer/exterior polymeric surface of the polymeric body, and the inner/interior surface is smooth and devoid of cellular material, illustrated in Figures 1A and 1B ([0074] & [0079], Lines 1-5), wherein the polymeric body and the acellularized sheath layer are configured to promote guided tissue growth on a tubular organ of a subject and are configured to be removed from the subject without damaging the tubular organ ([0011], Lines 9-10; [0075]; [0081], Lines 1-7 & [0133], Lines 4-6 – to clarify, it is stated that specific cells/stem cells can be used to promote growth of specific tissues/organs as desired, and that the growth can be directed/guided based on cell patterns/alignment; furthermore it is also stated that the electrospun scaffold can be biodegradable, thereby allowing the scaffold to be removed/removable).
Regarding claim 13, Ahn discloses the removable scaffold insert device of claim 28, and though it is not specifically disclosed the polymeric body is configured as a tubular gastrointestinal organ, Ahn does state that specific types of committed stem cells can be used based on the type of tissue or organ desired to be made, and further states that smooth muscle cells can be isolated from the esophagus, stomach, duodenum, jejumen, ileum, colon, and trachea ([0075] & [0078], Lines 1-6). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate implant type/location, including being configured as a gastrointestinal organ, based on patent need and/or intended use.
Regarding claim 33, Ahn discloses the removable scaffold device of claim 28, wherein the polymeric, electrospun, body has at least one layer and wherein the at least one layer has a thickness between 100 nm and 1000 microns ([0115], Last 3 Lines).
Regarding claim 34, Ahn discloses the removable scaffold device of claim 33, wherein the electrospun polymeric fibers are composed of at least one of the following polymeric materials: polyvinyl alcohol, polyvinyl acetate, poly(methyl methacrylate), copolymers of poly(methyl methacrylate), and polyurethane ([0063]).
Regarding claim 38, Ahn discloses the removable scaffold of claim 28, wherein the polymeric body has a length that extends longitudinally from the first end to the second end, wherein the length of the polymeric body is 2 centimeters to 10 centimeters, and wherein the polymeric body of the removable scaffold device is configured to guide esophageal, tracheal and/or bronchial growth ([0075]; [0078], Lines 1-6 & [0098], Lines 8-10).

Claims 11, 19, 25, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Jamiolkowski et al. (US Patent No. 4,889,119), hereinafter Jamiolkowski.
Regarding claims 11, 19 and 25, Ahn discloses a synthetic scaffold comprising a body section having a first end and a second end opposed to the first end, the body section further having at least one portion configured as a tubular member, illustrated in Figure 1A ([0031]), the body section comprising an outwardly oriented/exterior surface and an inwardly oriented/interior surface, wherein the outwardly oriented/exterior surface has at least one region composed of spun polymeric fibers (Abstract, Lines 1-4), the spun polymeric fibers having an average fiber diameter between 3-10 microns ([0070], Last 2 Lines; [0115], Lines 6-7 & [0126], Lines 2-3), and at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of less than 30 microns ([0071], Lines 1-7), wherein the spun polymeric fibers of the body section are composed of at least one of the following polymeric materials: polyvinyl alcohol, polyvinyl acetate, poly(methyl methacrylate), copolymers of poly(methyl methacrylate), and polyurethane ([0063]); at least one sheath layer composed of cellular material, including mesenchymal cells, stem cells and pluripotent cells, the cellular material present in a defined layer overlying at least a portion of the outwardly positioned spun polymeric fibers on the outwardly oriented/exterior surface, of the body section, and spans pores defined therein, the defined layer being between 1 and 100 cells thick, and wherein the inwardly oriented surface is smooth and devoid of cellular material, illustrated in Figures 1A and 1B ([0074] & [0079], Lines 1-5); but does not specifically disclose one or more biodegradable attachments at the first and seconds ends to secure the synthetic scaffold against a tubular organ.
	However, Jamiolkowski teaches that it is known in the art to have biodegradable attachments, such as clips or staples, in order to attach/fasten soft tissue, wherein the biodegradable attachments retain strength for a long enough period of time after implantation to perform the task of attaching/healing, and then soften to become impalpable as they are absorbed/degrade within the body; furthermore, the biodegradable attachments do not result in any traumatic problems that are known/been reported with metallic attachments (Column 1, Lines 8-10; Column 2, Lines 65-68; Column 3, Lines 35-42 & Column 4, Lines 3-11). 
	In view of the teachings of Jamiolkowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first and second ends, of the synthetic scaffold of Ahn, to have/include one or more biodegradable attachments to secure the synthetic scaffold against a tubular/resected organ; the biodegradable attachments being able to retain strength during healing and then soften to become impalpable as they absorbed/degrade within the body, thereby not causing any traumatic issues/problems associated with metallic attachments.    
Regarding claim 27, Ahn in view Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Ahn further teaches the spun polymeric fibers are electrospun, are interconnected and form an outer layer of the body section, the electrospun fibers having an average diameter less than 20 microns (Ahn: Abstract, Lines 1-4; [0011], Lines 1-4; [0070], Lines 1-7; [0115], Lines 6-7 & [0126], Lines 2-3).
Regarding claim 37, Ahn in view Jamiolkowski disclose the synthetic scaffold of claim 11, wherein Ahn further teaches the tubular body has a length that extends longitudinally from the first end to the second end, wherein the length of the tubular body is 2 centimeters to 10 centimeters, and wherein the synthetic scaffold is configured to guide esophageal, tracheal and/or bronchial growth. (Ahn: [0075]; [0078], Lines 1-6 & [0098], Lines 8-10).

Claims 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view Jamiolkowski as applied to claim 19 above, and further in view of Holzer et al. (US PG Pub. 2010/0241214), hereinafter Holzer, and Weitzner et al. (US PG Pub. 2013/0018452), hereinafter Weitzner.
Regarding claims 20, 22 and 23, Ahn in view of Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Ahn further teaches the spun polymeric fibers are electrospun, interconnected and form an outer layer of the body section (Ahn: Abstract, Lines 1-4 & [0011], Lines 1-4); but does not specifically teach the outer layer overlying an inner layer, composed of a polymeric mesh, or a braided support material, and at least one layer located interior to the inner layer; wherein, the inner layer/braided support material contains/is composed of polyethylene terephthalate, polyurethane, nitinol and mixtures thereof.
	However, Holzer teaches a synthetic scaffold (100) comprising an electrospun outer layer (104) overlying an inner layer (102), illustrated in Figures 1 and 2 (Holzer: [0125], Lines 2-3 & [0173], Line 2), wherein the inner layer (102) is composed of a polymeric mesh/support material/stent comprising polyurethane or nitinol (Holzer: [0123], Lines 7-15 & [0276], Lines 1-2), and further comprising a layer located interior to the inner layer (102) – (Holzer: [0155], Lines 1-6).  The inner layer (102) acting as a support structure for the electrospun outer layer (104), providing radial support and to maintain a desired shape of the electrospun outer layer (Holzer: [0124], Lines 3-6), and the additional layer located interior to the inner layer aids in reducing thrombogenicity of the inner layer (Holzer: [0149], Lines 26-29). But, Holzer does not specifically disclose the support material/stent, of inner layer (102), being a braided support material/stent; however, Holzer does state support material/stent (102) can be “a vascular stent, such as those made by Cordis®, Boston Scientific® and/or Medtrotronics®” (Holzer: [0123], Last 3 lines).  Furthermore, Weitzner teaches that it is known in the art for Boston Scientific® to have a stent made by braiding, i.e. a braided stent, (Weitzner: [0034], Lines 3-5). 
	In view of the teachings of Holzer and Weitzner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the outer layer, of the synthetic scaffold of Ahn in view of Jamiolkowski, to be in overlying contact with an inner layer composed of a polymeric mesh/stent, or a braided support material/stent, comprising polyurethane or nitinol, in order to act as a support structure for the outer layer/scaffold, providing radial support and maintaining a desired shape of the outer layer/scaffold, and to further have at least one layer located interior to the inner layer, in order to aid in reducing thrombogenicity of the inner layer.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Jamiolkowski as applied to claim 19 above, and further in view of Hingston et al. (US PG Pub. 2015/0282922), hereinafter Hingston.
Regarding claim 26, Ahn in view of Jamiolkowski disclose the synthetic scaffold of claim 19, but do not specifically teach at least one hole, indent, protrusion, or a combination thereof defined proximate to at least one of the first or second ends.
	However, Hingston teaches a synthetic scaffold (100) comprising at least one protrusion/hole (116), illustrated in Figure 1, the protrusion/hole (116) facilitates easy removal of any non-degraded portion of the scaffold ([0032], Lines 1-6).
In view of the teachings of Hingston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the synthetic scaffold, of Ahn in view of Jamiolkowski, to have at least one protrusion and/or hole, in order to facilitate easy removal of any non-degraded portion of the scaffold.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 30, 31 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 16/864,620 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a synthetic scaffold comprising a
body having an outwardly oriented surface having a region composed of spun polymeric fibers
having an average fiber diameter between 3-10 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of less than 50 microns, and at least one sheath layer composed of cellular material defined in a layer being between 10 and 100 cells thick, wherein the at least one sheath layer and the body are removable.  Furthermore, claims 11, 19, 21, 25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 16/864,620 in view of Jamiolkowski. The claims are not patentably distinct from each other because both sets of claims disclose a synthetic scaffold comprising a body having first and second ends and an outwardly oriented surface having a region composed of spun polymeric fibers having an average fiber diameter between 3-10 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of less than 30 microns, wherein the spun polymeric fibers of the body section are composed of at least one of the following polymeric materials: polyvinylidene fluoride, syndiotactic polystyrene, copolymer of vinylidene fluoride and hexafluoropropylene, polyvinyl alcohol, polyvinyl acetate, poly(acrylonitrile), copolymers of polyacrylonitrile and acylic acid, copolymers of polyacrylonitrile and methacrylates, polystyrene, poly(vinyl chloride), copolymer is of poly(vinyl chloride), poly(methyl methacrylate), copolymers of poly(methyl methacrylate), polyethylene terephthalate, polyurethane; and at least one sheath layer composed of cellular material defined in a layer being between 10 and 100 cells thick, however the claims of copending Application No. 16/864,620 do not specifically disclose one or more biodegradable attachments configured to secure the synthetic scaffold against a tubular organ.  However, Jamiolkowski teaches that it is known in the art to have biodegradable attachments, such as clips or staples, in order to attach/fasten soft tissue, wherein the biodegradable attachments retain measurable strength for a long enough time after implantation to perform the required task/for healing, and then soften becoming impalpable as they are absorbed/degrade within the body; the biodegradable attachments not resulting in any traumatic problems that are known/been reported with metallic attachments (Jamiolkowski: Column 1, Lines 8-10; Column 2, Lines 65-68; Column 3, Lines 35-42 & Column 4, Lines 3-11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to independent claims 19 and 28 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action.  Specifically, in response to Applicant’s amendments, Examiner now cites the prior art of Ahn, in addition to the prior art of Jamiolkowski; rejecting independent claim 19 as being unpatentable over Ahn in view of Jamiolkowski and independent claim 28 as being unpatentable over Ahn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774